Citation Nr: 0515755	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  97-23 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for muscle spasms as being 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1989 and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for muscle spasms.  Jurisdiction of this 
claim was subsequently transferred to the Montgomery, 
Alabama, RO.

This claim was previously before the Board in September 1998 
and again in May 2001.  In the September 1998 decision, the 
Board determined that the proper issue as to service 
connection for muscle spasms as being due to an undiagnosed 
illness was one of initial service connection as opposed to a 
claim for service connection for a low back disorder that had 
been previously denied.  The Board remanded the claim for 
additional development and adjudicative action.  The Board 
remanded this claim again in May 2001 and June 2003 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

Competent evidence of objective indications of muscles spasms 
is not of record.


CONCLUSION OF LAW

Service connection for muscle spasms as a manifestation of an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1117, 
1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in June 
2003.  Because this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the multiple 
rating decisions, statements of the case, and supplemental 
statements of the case, the veteran was provided with 
specific information as to why these claims were being 
denied, and of the evidence that was lacking for each claim.  
The veteran was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the May 2004 supplemental 
statement of the case, which addresses VA's duty to notify 
claimants of necessary information or evidence.

The Board notes that the June 2003 VCAA letter did not inform 
the veteran of the evidence needed to substantiate a claim 
for service connection for a disability as being due to 
undiagnosed illness.  The requirements to substantiate such a 
claim are different than those of a claim for service 
connection for a disability not due to undiagnosed illness.  
Regardless, the veteran has not been prejudiced by this 
failure, as he submitted a VA Form 21-4138, Statement in 
Support of claim, received in May 2004, wherein he listed the 
evidence necessary to substantiate a claim for "undiagnosed 
illness as a result of your Gulf War experience" and argued 
why he warranted service connection for his undiagnosed 
illness.  Thus, it is clear from this document that the 
veteran is fully aware of the evidence necessary to 
substantiate his claim for service connection for muscle 
spasms as being due to undiagnosed illness.  For this reason, 
the Board finds there is no prejudice to the veteran in VA's 
failure to provide the evidence necessary to substantiate a 
claim for service connection for a disability as being due to 
an undiagnosed illness.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

With respect to element (4), requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim, the Board notes that in the RO's June 2003 letter, it 
essentially informed the veteran that he needed to submit any 
evidence pertaining to his claim.  Specifically, the RO asked 
the veteran if he had received any treatment at a VA 
facility, which records had not been previously submitted, or 
if he had received any treatment for his condition from a 
private health care provider whose records had not been 
previously considered.  It stated that it would obtain the VA 
treatment records and that the veteran could either submit 
the private medical records or that VA would assist in 
obtaining those records.  It asked the veteran to inform it 
if he did not have any additional evidence to submit.  The 
Board finds that such statements meet the requirements of the 
fourth element, as the veteran was placed on notice that he 
should submit any evidence in his possession that pertained 
to his claim.  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of the claims for service 
connection.  In fact, in the May 2004 VA Form 21-4138, the 
veteran stated he believed that the records in the claims 
file clearly showed that his muscle spasms were due to 
service.  Thus, he was informing VA that he had no additional 
evidence to submit.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA medical records 
and private medical records.  The veteran has also submitted 
private medical records.  Additionally, the veteran has been 
provided with multiple examinations in connection with his 
claim.  

In the remand portion of the Board's June 2003 decision, it 
requested that the veteran be scheduled for a VA examination 
to determine the cause of the veteran's muscle spasms.  It 
stated, "The examiner should review the veteran's claims 
files and should state in the examination report that the 
claims files have been reviewed."  It subsequently stated 
the following, in part:

If this examiner finds that muscle spasms 
are due to a known clinical diagnosis, an 
additional specialist examination for 
diagnostic purposes is not needed.

However, if the veteran's muscle spasms 
have not been determined to be part of a 
known clinical diagnosis, further 
specialist examination will be required 
to address this finding.  If this is the 
case, the specialist should be provided 
with the examination reports and any test 
results.  The specialist should also be 
provided with the symptoms, abnormal 
physical findings, and abnormal 
laboratory test results that have not 
been attributed to a known clinical 
diagnosis.  The specialist should be 
asked to determine if the muscle spasms 
can be attributed in this veteran to a 
known clinical diagnosis.  If the muscle 
spasms cannot be attributed to a known 
clinical diagnosis, the examiner should 
state such.  

On July 15, 2003, the veteran underwent a VA "muscles" 
examination.  The examiner stated in the report that he had 
reviewed the claims file.  Following examination, when he was 
unable to attribute the veteran's muscle spasms to a clinical 
diagnosis, he referred the veteran to rheumatology.  The 
veteran was seen in rheumatology on July 23, 2003.  The 
examiner there stated he had reviewed the claims file.  The 
rheumatologist recommended that the veteran be seen by 
neurology.  The veteran was seen in neurology on July 31, 
2003.  There, the examiner stated the claims folder was not 
available.

The Board finds that the neurologist's failure to review the 
claims file is not a Stegall violation.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998) (remand by Board confers on a 
claimant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  In the Board's 2003 
remand, it stated only that the first examination should be 
conducted with a review of the claims file.  It did not 
indicate that if the veteran was to undergo additional 
testing that those subsequent examiners must review the 
claims file and so state in the examination report.  
Regardless, the veteran has not been prejudiced by the third 
examiner not reviewing the claims file.  The veteran was 
examined by three medical professionals.  None of them were 
able to document that the veteran had muscle spasms.  Had the 
VA neurologist reviewed the claims files, it would not have 
changed the clinical findings in that report, which were that 
the veteran did not have any muscle spasms during the 45 
minutes that the examiner examined him.  For these reasons, 
the Board finds that a Stegall violation has not occurred and 
that the veteran has not been prejudiced by the neurologist's 
inability to review the veteran's claims files.  See id; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Factual background

The service medical records from the veteran's period of 
service in the Persian Gulf are negative for any complaints 
or findings of muscle spasms.  

In the veteran's July 1991 claim for service connection, he 
stated he had developed muscle spasms in the legs and back, 
which he stated had started in February 1991.

A July 1991 private medical record shows that the veteran 
reported lower back pain and muscle spasms for six months.  
There were no clinical findings reported.  Two days later, 
the veteran reported he still had muscle cramps and 
twitching, but noted some improvement.  Again, no clinical 
findings were reported.  

An October 1991 VA examination report shows that the veteran 
did not report having muscle spasms and no clinical findings 
or a diagnosis were made regarding muscle spasms.  

A November 1991 private medical record shows that the veteran 
was continuing to have muscle spasms.  The examiner noted 
that the veteran was "very anxious."  

A May 1997 VA examination report shows the veteran reported 
he first had muscle spasms in November 1990 within one week 
of going to the Persian Gulf.  He stated that prior to going 
to the Persian Gulf, he had never had difficulty with muscle 
spasms.  He noted he had received immunizations within one 
week of the symptoms, and that they had continued for the 
past six to seven years without interruption.  The veteran 
reported the muscle spasms would occur in any muscle group 
from the legs, back, stomach, arms, neck, and face.  He 
stated the spasms would wake him up at times.  He reported he 
had sought private medical treatment for this and that the 
doctors were unable to identify any source of the problem.  
The veteran noted he had been sent to see psychiatrists, 
which had been "non-revealing."  With physical examination, 
"[n]o muscle fasciculations" were noted.  The examiner 
stated that there was no formal evaluation available for the 
muscle spasms and that the veteran's blood work would be sent 
to test "for CPK to evaluate if muscle cells are being 
lysed."  

A May 1997 VA outpatient treatment report shows that the 
veteran complained of muscle spasms.  The examiner stated, 
"No evidence of fasciculations by my exam."  He was 
referred for a consultation.  The consultation did not reveal 
any findings related to muscle spasms.  

In the veteran's August 1997 VA Form 9, Appeal to the Board 
of Veterans' Appeals, he stated he had been having muscle 
spasms for the past seven years.  He stated it had been 
documented that he had been complaining of this for this 
period of time.  The veteran stated he had been given muscle 
relaxants and that no doctor could explain to him why he was 
having muscle spasms.  

At the February 1998 hearing before the undersigned, the 
veteran testified that he had been in the Persian Gulf for 10 
days when he noticed that his muscles were twitching.  He 
stated he went to sick call and they told him that it was 
probably related to insufficient salt in his diet.  He stated 
the muscle spasms persisted for the following month.  The 
veteran stated he went to see the doctor "constantly" and 
they continued to tell him that they did not know what was 
causing the muscle spasms, although he noted that they said 
it could be related to the vaccinations shots he had 
received.  He described them occurring in his feet, legs, 
face, and the back of his neck.  Currently, he stated that 
the muscle spasms occurred on a daily basis, which occurred 
all over from his toes to his head.  The veteran testified 
that his wife would be able to feel the veteran's muscles 
twitching in his back at night.  He was asked whether anyone 
who served with him in the Persian Gulf could attest to the 
muscle spasms, and he stated he was not in touch with anyone 
with whom he served.

In an October 1998 statement, the veteran argued he had been 
having muscle spasms for the past seven years, which spasms 
occurred in his back, legs, arms, and face.  

A January 1999 VA examination report shows that the examiner 
stated there were "no apparent fasciculations or muscle 
group involuntary movements."  

A June 1999 VA psychiatric evaluation report shows the 
veteran reported he had developed muscle fasciculations while 
in the Gulf.  Under Axis III of the diagnosis, the examiner 
stated, "Muscle twitching that started in the left arm 
initially, after receiving the immunizations in the Gulf; 
symptoms seemed to spread later to the face as well as his 
legs, and he had chronic intermittent symptoms."  

A June 1999 VA examination report shows the veteran reported 
that the muscles in his left arm started twitching 
approximately one week after he arrived in the Gulf.  He 
stated he went to see a physician and was told to watch his 
potassium intake, but that his symptoms got worse.  He 
described the muscle spasms as a twitching under the skin, 
but without pain.  The veteran stated they progressed to his 
face, abdomen, back and legs, but noted there were not 
debilitating-just annoying.  The examiner noted that upon 
complete review of all the records, he saw that the veteran 
had been complaining of muscle spasms but that no one had 
been able to ascertain the etiology of the twitches.  He also 
noted that there was nothing in the record to indicate that 
any physician had witnessed these twitches, although he 
stated the veteran indicated that the muscle spasms had been 
observed.  The veteran was unable to note any aggravating or 
relieving factors regarding the muscle twitches.  He stated 
the twitches occurred during the day and were random.  On 
physical examination, the examiner did not notice any 
twitching of the veteran's muscles "at all in the one hour 
that I spent with him."  He entered a diagnosis of muscle 
twitching, which he stated could be due to Vitamin B-12 
deficiency.

In a March 2000 statement from the veteran's spouse at that 
time, she stated that the veteran had muscle spasms which 
occurred at any time and were uncontrollable.  She described 
witnessing the spasms.  

An October 2001 VA examination report shows the veteran 
reported he had twitching of his muscles  He stated he had 
muscle spasms in his lower back and buttocks.  Upon physical 
examination, there were no spasms of the musculature of the 
limbs or back.  There were no tremors or fasciculations.  The 
examiner did not enter a diagnosis related to muscle spasms.  

A July 2003 VA "muscles" examination report shows that the 
veteran was examined specifically for his muscle spasms.  The 
veteran reported that after he received vaccinations in 
December 1990, he noticed the muscles twitching in his left 
arm, but that they moved to other parts of his body.  He 
stated he went to the doctor many times as a result of the 
twitching and was told that it could be metabolism.  He 
stated that following service, he has undergone blood tests 
to determine the cause of the muscle spasms.  The veteran 
noted that they found he had a low B-12 count and had 
undergone B-12 injections, which did not stop the muscle 
spasms.  The examiner stated that on percussion of the lower 
extremities, there was no twitching.  In conclusion, he 
stated there was "no evidence of any muscle twitching or 
atrophy."  He recommended that the veteran be seen by 
rheumatology.

A July 2003 "rheumatology" examination report shows the 
veteran reported having muscle spasms that occurred daily, 
but intermittently.  He expressed frustration that they were 
never present during examinations.  The veteran noted that a 
private physician had prescribed a pain medication that had 
helped his spasms.  Physical examination revealed no muscle 
spasms.  The examiner entered a diagnosis of muscle spasms, 
noting that the veteran had a long history of muscle spasms 
without any evidence of muscle spasms on examination.  He 
stated the veteran had had a history of two CPK's with mild 
elevation with negative "tsh" and normal sedimentation 
rate.  He concluded that there was an "undeterminate 
etiology for muscle spasms."  

The veteran was seen by a different rheumatologist on that 
same day.  That examiner noted the veteran's history of 
complaints of muscle spasms.  He stated that physical 
examination revealed no muscle spasms.  The examiner 
concluded that the muscle spasms were of "undetermined 
etiology."  He found no signs of any specifically 
rheumatological disorder to explain this.  He recommended 
that the veteran be seen by a neurologist.  

A July 2003 "neurology" examination report shows the 
veteran reported that he had muscle spasms since January 1991 
occurring in his thighs, forearms, lower back, and buttocks.  
The examiner stated that during the 45 minutes he observed 
the veteran, there were no muscle twitches.  He stated that 
they may be benign fasciculations.  He recommeded no further 
studies, and he did not enter a diagnosis.

III.  Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. §3.317(a)(1) (2004).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002).  These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran's DD Form 214, Certificate 
Of Release Or Discharge From Active Duty, shows that he 
served on active military duty from November 1990 to May 1991 
in support of Operation Desert Shield/Desert Storm.  He 
served in Southwest Asia, and, therefore, he is a "Persian 
Gulf veteran" by regulation.  See 38 C.F.R. § 3.317.

After having carefully reviewed the evidence of record, 
including the veteran's testimony before the undersigned, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for muscle spasms 
as being due to an undiagnosed illness.  Specifically, the 
veteran has not brought forth any competent evidence which 
would provide objective indicators by a medical professional 
or professionals of muscle spasms or of non-medical 
indicators that are capable of independent verification.  
Every time the veteran has been seen, both at VA and 
privately, and complained of muscle spasms, no medical 
professional has been able to observe the muscle spasms.  See 
38 C.F.R. § 3.317(a)(3).  The examinations have occurred 
during a 12-year period.  Such is evidence against the 
veteran's claim.  When diagnoses of muscle spasms have been 
entered in medical records, it is based solely on the history 
reported by the veteran.  While the veteran's former wife 
provided a statement that she witnessed the veteran's muscle 
spasms, there is no "independent verification" of these 
muscle spasms.  See id. ("objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification).  Thus, the veteran has not provided any 
objective evidence of muscle spasms.  

The Board notes that the veteran and his former spouse are 
competent to describe having muscle spasms, as they are an 
observable condition; however, the veteran must bring forth 
objective clinical evidence of such in order to establish a 
current disability attributable to undiagnosed illness.  Id.  
The veteran's and his wife's statement that he has muscle 
spasms is insufficient to establish a current disability 
manifested by muscle spasms.  Id.  

Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, muscle spasms; proof of 
objective indications of a chronic disability; or proof that 
the chronic disability is the result of undiagnosed illness, 
the Board cannot find a basis to grant service connection for 
muscle spasms.  Stated differently, because the objective 
evidence establishes that the veteran does not have muscle 
spasms, the claim must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for muscle spasms as being due to 
undiagnosed illness, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for muscle spasms as being due to an 
undiagnosed illness is denied.



_________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


